                          Case 19-10664        Doc 34     Filed 09/10/19    Page 1 of 3

   SO ORDERED.

   SIGNED this 6th day of September, 2019.




C-13-16(FTP)
(Rev. 8/18)
                                 UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF NORTH CAROLINA


In Re:                                                )
                                                      )
Perez Florez, Maicol Jose        xxx-xx-6024          )
Perez-Flores, Julie Ellington    xxx-xx-9351          )              No: 19-10664 C-13G
3215 Rolling Road                                     )
High Point, NC 27265                                  )
                                                      )
                                Debtor.               )


                                  ORDER CONFIRMING CHAPTER 13 PLAN

        This case came before the Court for hearing on September 4, 2019, on confirmation of the Debtors’ plan
filed July 24, 2019, Docket No. 20 (“Plan”). All necessary parties having been given adequate notice of the hearing,
at the hearing the attorney for the Trustee appeared.

        The Court finds after hearing on the Plan that the Plan as amended at the hearing complies with the
requirements of 11 U.S.C. §1325 and should be confirmed with Section 2.1 amended to indicate the Debtor will
make payments to the Trustee as follows: $1,565.00 per month effective July 18, 2019, increasing to $1,585.00 per
month effective August 2019, increasing to $1,640.00 per month effective September 2019 and Section 4.3(d)
changed regarding Capital One Auto Finance, Inc., to reflect value of collateral to be $10,600.00 and the amount of
the secured claim to be $10,600.00 to be paid at $215.00 per month at the rate of 7.5% per annum; therefore, it is

         ORDERED that the Plan filed July 24, 2019, Docket No. 20, is confirmed with the following amendments:

         Section 2.1:    The Debtor will make payments to the Trustee as follows: $1,565.00 per month effective
                         July 18, 2019, increasing to $1,585.00 per month effective August 2019, increasing to
                         $1,640.00 per month effective September 2019.
                  Case 19-10664       Doc 34     Filed 09/10/19     Page 2 of 3



Section 4.3(d): Capital One Auto Finance, Inc., changed to reflect value of collateral to be $10,600.00 and
                the amount of the secured claim to be $10,600.00 to be paid at $215.00 per month at the
                rate of 7.5% per annum.

                                     END OF DOCUMENT
    Case 19-10664   Doc 34   Filed 09/10/19   Page 3 of 3



                PARTIES TO BE SERVED
                     PAGE 1 OF 1
                   19-10664 C-13G


 ALL PARTIES OF RECORD AS OF THE DATE OF THE ORDER
SHALL BE SERVED BY THE BANKRUPTCY NOTICING CENTER
